

108 HR 6094 IH: Sudan Democratic Transition, Accountability, and Fiscal Transparency Act of 2020
U.S. House of Representatives
2020-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6094IN THE HOUSE OF REPRESENTATIVESMarch 5, 2020Mr. Engel (for himself, Mr. McCaul, Ms. Bass, Mr. Smith of New Jersey, Mr. McGovern, Mr. Kildee, and Ms. Lee of California) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on the Judiciary, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo support a civilian-led democratic transition, promote accountability for human rights abuses, and encourage fiscal transparency in Sudan, and for other purposes.1.Short titleThis Act may be cited as the Sudan Democratic Transition, Accountability, and Fiscal Transparency Act of 2020.2.DefinitionsExcept as otherwise provided, in this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and(B)the Committee on Foreign Relations and the Committee on Appropriations of the Senate.(2)International financial institutionsThe term international financial institutions means—(A)the International Monetary Fund;(B)the International Bank for Reconstruction and Development;(C)the International Development Association;(D)the International Finance Corporation;(E)the Inter-American Development Bank;(F)the Asian Development Bank;(G)the Inter-American Investment Corporation;(H)the African Development Bank;(I)the European Bank for Reconstruction and Development; (J)the Multilateral Investment Guaranty Agency; and(K)any multilateral financial institution, established after the date of enactment of this Act, that could provide financial assistance to the Government of Sudan.(3)Sovereignty councilThe term Sovereignty Council means the governing body of Sudan during the transitional period that consists of—(A)five civilians selected by the Forces of Freedom and Change;(B)five members selected by the Transitional Military Council; and(C)one member selected by agreement between the Forces of Freedom and Change and the Transitional Military Council.(4)Sudanese security and intelligence servicesThe term Sudanese security and intelligence services means—(A)the Sudan Armed Forces;(B)the Rapid Support Forces,(C)Sudan’s Popular Defense Forces and other paramilitary units;(D)Sudan’s police forces;(E)the General Intelligence Service, previously known as the National Intelligence and Security Services; and(F)related entities, such as Sudan’s Military Industry Corporation.(5)Transitional periodThe term transitional period means the 39-month period beginning on August 17, 2019, the date of the signing of Sudan’s constitutional charter, during which—(A)the members of the Sovereignty Council described in paragraph (3)(B) select a chair of the Council for the first 21 months of the period; and(B)the members of the Sovereignty Council described in paragraph (3)(A) select a chair of the Council for the remaining 18 months of the period.3.Statement of policyIt is the policy of the United States to—(1)support a civilian-led political transition in Sudan that results in a democratic government, that is accountable to its people, respects and promotes human rights, is at peace internally and with its neighbors, and can be a partner for regional stability;(2)support the implementation of Sudan’s constitutional charter for the transitional period; and(3)pursue a strategy of calibrated engagement with Sudan that includes—(A)facilitating an environment for free, fair, and credible democratic elections and a pluralistic and representative political system;(B)supporting reforms that improve transparency and accountability, remove restrictions on civil and political liberties, and strengthen the protection of human rights, including religious freedom;(C)strengthening civilian institutions, judicial independence, and the rule of law;(D)empowering civil society and independent media;(E)promoting national reconciliation and enabling a just, comprehensive, and sustainable peace;(F)promoting the role of women in government, the economy, and society, in recognition of the seminal role that women played in the social movement that ousted former president Omar al-Bashir;(G)promoting accountability for genocide, war crimes, crimes against humanity, and sexual and gender-based violence;(H)encouraging the development of civilian oversight over and professionalization of the Sudanese security and intelligence services and strengthening accountability for human rights violations and abuses, corruption, or other abuses of power;(I)promoting economic reform, private sector engagement, and inclusive economic development while combating corruption and illicit economic activity, including that which involves the Sudanese security and intelligence services;(J)securing unfettered humanitarian access across all regions of Sudan;(K)supporting improved development outcomes, domestic resource mobilization, and catalyzing market-based solutions to improve access to health, education, water and sanitation, and livelihoods; and(L)promoting responsible international and regional engagement.4.Support for democratic governance, rule of law, human rights, and fundamental freedoms(a)Sense of congressIt is the sense of Congress that the political transition in Sudan, following several months of popular protests against the regime of Omar al-Bashir, represents an opportunity for the United States to support democracy, good governance, rule of law, human rights, and fundamental freedoms in Sudan.(b)In generalNotwithstanding any other provision of law (other than the Trafficking Victims Protection Act of 2000 or the Child Soldiers Prevention Act of 2008), the President is authorized to provide assistance under part I and chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq. and 2346 et seq.) to—(1)provide for democracy and governance programs that strengthen and build the capacity of representative civilian government institutions, political parties, and civil society in Sudan;(2)support the organization of free, fair, and credible elections in Sudan;(3)provide technical support for legal and policy reforms that improve transparency and accountability and protect human rights, including religious freedom, and civil liberties in Sudan;(4)support for human rights and fundamental freedoms, including the freedoms of religion or belief; expression, including for members of the press, assembly; and association in Sudan;(5)support measures to improve and increase women’s participation in the political, economic, and social sectors of Sudan; and(6)support other related democracy, good governance, rule of law, and fundamental freedom programs and activities.(c)Authorization of appropriationsOf the funds authorized to be appropriated to carry out part I and chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq. and 2346 et seq.) for fiscal years 2021 and 2022, $20,000,000 is authorized to be appropriated for each such fiscal year to carry out this section.5.Support for development programs(a)In generalNotwithstanding any other provision of law (other than the Trafficking Victims Protection Act of 2000 or the Child Soldiers Prevention Act of 2008), the President is authorized to provide assistance under part I and chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq. and 2346 et seq.) for programs in Sudan to—(1)increase agricultural and livestock productivity;(2)promote economic growth, increase private sector productivity and advance market-based solutions to address development challenges;(3)support women’s economic empowerment and economic opportunities for youth and previously marginalized populations;(4)improve equal access to quality basic education;(5)support the capacity of universities to equip students to participate in a pluralistic and global society through virtual exchange and other programs;(6)improve access to water, sanitation, and hygiene projects;(7)build the capacity of national and subnational government officials to support the transparent management of public resources, promote good governance through combating corruption and improving accountability, increase economic productivity, and increase domestic resource mobilization; and(8)support other related economic assistance programs and activities.(b)Authorization of appropriationsOf the funds authorized to be appropriated to carry out part I and chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq. and 2346 et seq.) for fiscal years 2021 and 2022, $80,000,000 is authorized to be appropriated, for each such fiscal year to carry out this section.6.Support for conflict mitigation(a)In generalNotwithstanding any other provision of law (other than the Trafficking Victims Protection Act of 2000 or the Child Soldiers Prevention Act of 2008), the President is authorized to provide assistance under part I and chapters 4, 5, and 6 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq., 2346 et seq., and 2348 et seq.) to—(1)support long-term peace and stability in Sudan by promoting national reconciliation and enabling a just, comprehensive, and sustainable peace, especially in regions that have been underdeveloped or affected by war, such as the states of Darfur, South Kordofan, Blue Nile, Red Sea, and Kassala;(2)support civil society and other organizations working to address conflict prevention, mitigation, and resolution mechanisms and people-to-people reconciliation in Sudan, especially those addressing issues of marginalization and vulnerable groups, equal protection under the law, natural resource management, compensation and restoration of property, voluntary return, and sustainable solutions for displaced persons and refugees;(3)strengthen civilian oversight of the Sudanese security and intelligence services and ensure that such services are not contributing to the perpetuation of conflict in Sudan and to the limitation of the civil liberties of all people in Sudan;(4)assist in the human rights vetting and professional training of security force personnel due to be employed or deployed by the Sudanese security and intelligence services in regions that have been underdeveloped or affected by war, such as the states of Darfur, South Kordofan, Blue Nile, Red Sea, and Kassala, including members of any security forces being established pursuant to a peace agreement relating to such regions;(5)support provisions of the Comprehensive Peace Agreement of 2005 and Abyei protocol, as appropriate, unless otherwise superseded by a new agreement signed in good faith—(A)between stakeholders in this region and the Governments of Sudan and South Sudan to hold a free, fair, and credible referendum on the status of Abyei; and(B)between stakeholders in this region and the Government of Sudan to support popular consultations on the status of the states of South Kordofan and Blue Nile; and(6)support other related conflict mitigation programs and activities.(b)Authorization of appropriationsOf the funds authorized to be appropriated to carry out part I and chapters 4 and 6 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq., 2346 et seq., and 2348 et seq.) for fiscal years 2021 and 2022, $20,000,000 is authorized to be appropriated for each such fiscal year to carry out this section.7.Support for accountability for war crimes, crimes against humanity, and genocide in Sudan(a)Sense of congressIt is the sense of Congress that the Secretary of State should conduct robust diplomatic engagement to promote accountability and provide technical support to ensure that credible, transparent, and independent investigations of gross violations of human rights perpetrated by the Government of Sudan under former President Omar al-Bashir and the Transitional Military Council since June 30, 1989.(b)In generalNotwithstanding any other provision of law (other than the Trafficking Victims Protection Act of 2000 or the Child Soldiers Prevention Act of 2008), the President is authorized to provide assistance under part I and chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq. and 2346 et seq.) to—(1)build the capacity of civilian investigators within and outside of Sudan on how to document, investigate, develop findings of, identify, and locate those responsible for war crimes, crimes against humanity, or genocide in Sudan;(2)collect, document, and protect evidence of war crimes, crimes against humanity, and genocide in Sudan and preserve the chain of custody for such evidence, including by providing support for Sudanese, foreign, and international nongovernmental organizations, and other entities engaged in such investigative activities;(3)build Sudan’s judicial capacity to support prosecutions in domestic courts and support investigations by hybrid or international courts as appropriate; (4)protect witnesses who participate in court proceedings or other transitional justice mechanisms; and(5)support other related conflict mitigation programs and activities.(c)Authorization of appropriationsOf the funds authorized to be appropriated to carry out part I and chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq. and 2346 et seq.), for fiscal years 2021 and 2022, $10,000,000 is authorized to be appropriated for each such fiscal year to carry out this section.8.Suspension of assistance(a)In generalThe President is authorized to suspend the provision of assistance authorized under section 4, 5, 6, or 7 to the Government of Sudan if the President determines that conditions in Sudan or the composition of the Government of Sudan changes such that it is no longer in the United States national interest to continue to provide such assistance.(b)ReportNot later than 30 days after making a determination under subsection (a), the President shall submit to the appropriate congressional committees a report that describes—(1)the political and security conditions in Sudan that led to such determination; and(2)any planned diplomatic engagement to restart the provision of such assistance.9.Support for debt relief and other financial assistance(a)Sense of the CongressIt is the sense of the Congress that Sudan’s economic challenges are a legacy of decades of kleptocracy, economic mismanagement, and war, and Sudan’s economic recovery will depend on—(1)combating corruption and illicit economic activity;(2)ending internal conflicts in the states of Darfur, South Kordofan, and Blue Nile; and(3)promoting inclusive economic growth and development.(b)Debt relief and other financial assistanceUpon the removal of Sudan from the State Sponsors of Terrorism List, the Secretary of the Treasury and the Secretary of State shall, notwithstanding any other provision of law, engage with international financial institutions and other bilateral official creditors to advance agreement through the Heavily Indebted Poor Countries (HIPC) Initiative to restructure, reschedule, or cancel the sovereign debt of Sudan following the receipt by the appropriate congressional committees of the certification described in subsection (c).(c)CertificationThe certification described in this subsection is a certification submitted to the appropriate congressional committees of a determination made by the President that the Government of Sudan has taken demonstrable steps to improve fiscal transparency, including—(1)establishing civilian control over the finances and assets of the Sudanese security and intelligence services;(2)developing a transparent budget that includes all expenditures related to the security and intelligence services;(3)identifying all shareholdings in all public and private companies held or managed by the security and intelligence services, and transferring all such shareholdings to the Ministry of Finance of the Government of Sudan or to any specialized entity of the Government of Sudan established under law for this purpose, which is ultimately accountable to a civilian authority;(4)ceasing any involvement of the security and intelligence services in the illicit trade in mineral resources, including petroleum and gold;(5)determining and implementing a methodology for the Government of Sudan to recover any state assets and the profits derived from the assets that may have been transferred to the National Congress Party, an affiliate of the National Congress Party, or an official of the National Congress Party in the individual capacity of such an official; and(6)establishing transparency with respect to any offshore financial resources controlled by the security and intelligence services.(d)Multilateral financing restrictionThe Secretary of the Treasury shall instruct the United States Executive Director at each international financial institution to use the voice and vote of the United States to abstain from any extension by the respective institution of any loan, credit, or guarantee to, or any other use of funds of the respective institution for, Sudan until the appropriate congressional committees receive the certification described in subsection (e).(e)CertificationThe certification described in this subsection is a certification submitted to the appropriate congressional committees of a determination made by the President that—(1)the Sovereignty Council is headed by a civilian leader not later than May 2021, as stated in the 2019 Constitutional Charter for the Transitional Period;(2)the Transitional Legislative Council of Sudan’s transitional government is constituted in accordance with the provisions of the 2019 constitutional charter for the transitional period; and(3)(A)Sudan has held general elections that are widely accepted as free, fair, and credible by independent international monitors, and the president-elect is free to assume the duties of the office; or(B)if the certification is made before the general election is held, the Government of Sudan has sufficiently taken steps to open the civic and political space in Sudan, including legal reforms to the laws governing the security forces, such as the National Security Act of 2010 and the Sudan Armed Forces Act of 2007, to make clear that immunity from prosecution in a civilian court will not be provided to any official or member of the security and intelligence forces who are responsible for serious human rights violations and abuses.(f)ExceptionsSubsection (d) shall not apply with respect to the certification described in subsection (e) with respect to any loan, credit, or financial or technical assistance proposed to be provided to address basic human needs or to promote democracy, governance, or public financial management in Sudan.10.Coordinated support to recover assets stolen from the Sudanese peopleThe Secretary of State, in coordination with the Secretary of the Treasury and the Attorney General, shall seek to advance the efforts of the Government of Sudan to recover assets stolen from the Sudanese people, including with regard to international efforts to—(1)identify and track assets taken from the people and institutions of Sudan through theft, corruption, money laundering, or other illicit means; and(2)with respect to assets identified pursuant to paragraph (1), work with foreign governments and international organizations to—(A)share financial investigations intelligence, as appropriate;(B)oversee and manage the assets identified pursuant to paragraph (1);(C)as appropriate, advance, advance civil forfeiture litigation, including providing technical assistance to help governments establish the necessary legal framework to carry out asset forfeitures; and(D)work with the Government of Sudan to ensure that a credible mechanism is established to ensure that any recovered assets are managed in a transparent and accountable fashion and ultimately used for the benefit of the Sudanese people, provided that—(i)returned assets are not used for partisan political purposes; and(ii)there are robust financial management and oversight measures to safeguard repatriated assets.11.Limitation on assistance to the Sudanese security and intelligence services(a)In generalThe President may not provide assistance (other than assistance authorized under section 6 of this Act) to the Sudanese security and intelligence services until the President submits to Congress a certification that the Government of Sudan has met the conditions described in subsection (c).(b)Exception; waiver(1)ExceptionThe Secretary of State may, as appropriate and notwithstanding any other provision of law, provide assistance for the purpose of professionalizing the Sudanese security and intelligence services, through institutions such as the Africa Center for Strategic Studies and the United States Institute of Peace.(2)WaiverThe President may waive the limitation on the provision of assistance under subsection (a) if, not later than 30 days before the assistance is to be provided, the President submits to the appropriate congressional committees—(A)a list of the activities and participants to which such waiver would apply;(B)a justification that the waiver is in the national security interest of the United States; and(C)a certification that the participants have met the requirements of either section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d) for programs funded through Department of State appropriations or section 362 of title 10, United States Code, for programs funded through Department of Defense appropriations.(c)Conditions(1)In generalThe conditions described in this subsection are that the Sudanese security and intelligence services—(A)have demonstrated progress in undertaking security sector reform, including reforms that professionalize such security and intelligence services, improve transparency, and reforms to the laws governing the security forces, such as of the National Security Act of 2010 and the Sudan Armed Forces Act of 2007;(B)support efforts to respect human rights, including religious freedom, and hold accountable any members of such security and intelligence services responsible for human rights violations and abuses, including by taking demonstrable steps to cooperate with local or international mechanisms of accountability, to ensure that those responsible for war crimes, crimes against humanity, and genocide committed in Sudan are brought to justice;(C)are under civilian oversight, subject to the rule of law, and are not undertaking actions to undermine a civilian-led transitional government or an elected civilian government;(D)have refrained from targeted attacks against religious or ethnic minority groups, have negotiated in good faith during the peace process and constructively participated in the implementation of any resulting peace agreements, and do not impede inclusive political participation;(E)allow unfettered humanitarian access by United Nations organizations and specialized agencies and domestic and international humanitarian organizations to civilian populations in conflict-affected areas;(F)cooperate with the United Nations High Commissioner for Refugees and organizations affiliated with the United Nations to allow for the protection of displaced persons and the safe, voluntary, sustainable, and dignified return of refugees and internally displaced persons; and(G)take constructive steps to investigate all reports of unlawful recruitment of children by Sudanese security forces and prosecute those found to be responsible.(2)FormThe certification described in subsection (a) containing the conditions described in paragraph (1) shall be submitted in unclassified form but may include a classified annex.(d)SunsetThis section shall terminate on the date that is the earlier of—(1)the date that is two years after the date of the enactment of this Act; or(2)the date on which the President determines that a successful rotation of military to civilian leadership in the Sovereignty Council has occurred.12.Authorization of imposition of sanctions with respect to certain Government of Sudan officials and other individuals(a)In generalThe President shall impose the sanctions described in subsection (b) with respect to any senior official of the Government of Sudan and any other foreign person that the President determines, on or after the date of enactment of this Act—(1)is knowingly responsible for, complicit in, or has directly or indirectly engaged in—(A)significant actions or policies that threaten the peace, security, or stability of Sudan, including through the use of armed groups;(B)significant actions or policies that obstruct, undermine, delay, or impede, or pose a significant risk of obstructing, undermining, delaying, or impeding, the civil and political rights of the Sudanese people and the political transition in Sudan;(C)corruption, including the misappropriation of state assets, the expropriation of private assets for personal gain, corruption related to government contracts or the extraction of natural resources, or bribery;(D)serious human rights abuses that may include the targeting of civilians through the commission of acts of violence, abduction, forced displacement, or attacks on schools, hospitals, religious sites, or locations where civilians are seeking refuge, or a violation of international humanitarian law; or(E)illicit exploitation of natural resources in Sudan;(2)is a leader of an entity that has, or whose members have, engaged in any activity described in subparagraphs (A) through (E) of paragraph (1);(3)has materially assisted, sponsored, or provided financial, material, logistical, or technological support for, or goods or services to or in support of—(A)any activity described in paragraph (1); or(B)any person whose property and interests in property are blocked pursuant to Executive Order 13400 (2006); or(4)is owned or controlled by, or has acted or purported to act for or on behalf of, any other person whose property and interests in property are blocked pursuant to—(A)subsection (b)(1); or(B)Executive Order 13400 (2006).(b)Sanctions describedThe sanctions to be imposed with respect to any foreign person described in subsection (a) are the following:(1)Blocking of propertyThe President shall exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of the foreign person if such property and interests in property—(A)are in the United States;(B)come within the United States; or(C)come within the possession or control of a United States person.(2)Inadmissibility for visas, admission, or parole(A)Visas, admission, or paroleThe foreign person is—(i)inadmissible to the United States;(ii)ineligible to receive a visa or other documentation to enter the United States; and(iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(B)Current visas revokedThe visa or other entry documentation of the foreign person shall be revoked, regardless of when such visa or other entry documentation is or was issued. A revocation under this subparagraph shall take effect immediately and automatically cancel any other valid visa or entry documentation that is in the foreign person’s possession.(c)Exceptions To comply with united nations headquarters agreementSanctions under subsection (b)(2) shall not apply with respect to a foreign person described in subsection (a) if admitting or paroling the foreign person into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.(d)Exception To carry out or assist law enforcement activitiesSanctions under this section shall not apply to a foreign person, if admitting or paroling the foreign person into the United States is necessary to carry out or assist law enforcement activity in the United States. (e)Implementation; penalties(1)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section and shall issue such regulations, licenses, and orders as are necessary to carry out this section.(2)PenaltiesAny person that violates, attempts to violate, conspires to violate, or causes a violation of this section or any regulation, license, or order issued to carry out paragraph (1) shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.(f)WaiverThe President may waive the application of sanctions imposed with respect to a foreign person pursuant to subsection (a) if the President—(1)determines that a waiver is in the national interest of the United States; and(2)not later than the date on which such waiver will take effect, submits a notice of and justification for such waiver to the appropriate congressional committees.(g)Termination of authority To impose sanctionsThe authority to impose sanctions under this section shall terminate on the date that is the earlier of 3 years after the date of the enactment of this Act or the date on which the President determines and certifies to the appropriate congressional committees that the Government of Sudan—(1)has held free, fair, and credible general elections in accordance with the 2019 constitutional charter for the transitional period and a democratically elected head of state has been sworn in and taken office;(2)is making significant progress towards respecting the freedoms of religion, speech, press, assembly, and association as described in the 2019 constitutional charter for the transitional period and toward holding free, fair, and credible elections by the end of the transitional period;(3)is compliant with international norms and standards concerning the transparent allocation and disbursement of government directed funds;(4)respects the right to freedom of religion, speech, press, assembly, and association for all Sudanese citizens;(5)has ceased attacks on civilians, including through the use of militias;(6)has negotiated in good faith to reach formal peace agreements with armed movements that had been in conflict with the Government of Sudan; and(7)has ceased any material support or assistance to groups associated or linked to international terrorism.(h)Exception relating to importation of goods(1)In generalThe authorities and requirements to impose sanctions authorized under this section shall not include the authority or requirement to impose sanctions on the importation of goods.(2)Good definedIn this subsection, the term good means any article, natural or man-made substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.(i)DefinitionsIn this section:(1)Admitted; alienThe terms admitted and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1001).(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs, the Committee on Appropriations, and the Committee on Financial Services of the House of Representatives; and(B)the Committee on Foreign Relations, the Committee on Appropriations, and the Committee on Banking, Housing, and Urban Affairs of the Senate.(3)Foreign personThe term foreign person means a person that is not a United States person.(4)KnowinglyThe term knowingly means, with respect to conduct, a circumstance, or a result, that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.(5)United states personThe term United States person means—(A)a United States citizen, an alien lawfully admitted for permanent residence to the United States, or any other individual subject to the jurisdiction of the United States; (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such entity; or(C)any person in the United States.13.Reports(a)Report on accountability for human rights abusesNot later than 180 days after the date of the enactment of this Act, and annually thereafter for two years, the President shall submit to the appropriate congressional committees a report that—(1)summarizes reports of gross violations of human rights, including sexual and gender-based violence, committed against civilians in Sudan, including members of the Sudanese security and intelligence services or any associated militias, between December 2018 and the date of the submission of the report;(2)provides an update on any potential transitional justice mechanisms in Sudan to investigate, charge, and prosecute alleged perpetrators of gross violations of human rights in Sudan since June 30, 1989, including with respect to the June 3, 2019 massacre in Khartoum;(3)provides an analysis of whether the gross violations of human rights summarized pursuant to paragraph (1) amount to war crimes, crimes against humanity, or genocide; and(4)identifies specific cases since the beginning of the transitional period in which members of the Sudanese security and intelligence services have been charged and prosecuted for actions that constitute gross violations of human rights perpetrated since June 30, 1989.(b)Report on certain activities and finances of senior officials of the government of sudanNot later than 180 days after the date of the enactment of this Act, and annually thereafter for one year, the President shall submit to the appropriate congressional committees a report that—(1)describes the actions and involvement of any previous or current senior officials of the Government of Sudan since the establishment of the transitional government in August 2019 in—(A)directing, carrying out, or overseeing gross violations of human rights;(B)directing, carrying out, or overseeing the unlawful use or recruitment of children by armed groups or armed forces in the context of conflicts in Sudan, Libya, Yemen, or other countries;(C)directing, carrying out, or colluding in significant acts of corruption; (D)directing, carrying out, or overseeing any efforts to circumvent the establishment of civilian control over the finances and assets of the Sudanese security and intelligence services; or(E)facilitating, supporting, or financing terrorist activity in Sudan or other countries;(2)identifies Sudanese and foreign financial institutions, including offshore financial institutions, in which senior officials of the Government of Sudan whose actions are described in paragraph (1) hold significant assets, and provides an estimate of the value of such assets;(3)identifies any information United States Government agencies have obtained since August 2019 regarding persons, foreign governments, and Sudanese or foreign financial institutions that knowingly facilitate, finance, or otherwise benefit from corruption or illicit economic activity in Sudan, including the export of mineral resources, and, in particular, if that trade is violating any United States restrictions that remain in place by legislation or executive order;(4)identifies any information United States Government agencies have obtained since August 2019 regarding senior officials of the Government of Sudan who are personally involved in the illicit trade in mineral resources, including petroleum and gold; and(5)identifies any information United States Government agencies have obtained since August 2019 regarding individuals or foreign governments that have provided funds to individual members of the Sovereignty Council or the Cabinet outside of the Central Bank of Sudan or the Ministry of Finance.(c)Report on sanctions pursuant to Executive Order 13400Not later than 180 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report containing the names of senior Sudanese government officials that President determines meet the criteria to be sanctionable pursuant to Executive Order 13400 (71 Fed. Reg. 25483; relating to blocking property of persons in connection with the conflict in Sudan’s Darfur region). (d)FormThe reports required under subsections (b) and (c) shall be submitted in unclassified form but may include a classified annex.14.United States strategy for support to a civilian-led government in Sudan(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development and the Secretary of the Treasury, shall submit to the appropriate congressional committees a strategy that includes—(1)a clear articulation of specific United States goals and objectives with respect to a successful completion of the transitional period and a plan to achieve such goals and objectives;(2)a description of assistance and diplomatic engagement to support a civilian-led government in Sudan for the remainder of the transitional period, including any possible support for the organization of free, fair, and credible elections;(3)an assessment of the legal and policy reforms that have been and need to be taken by the government in Sudan during the transitional period in order to promote—(A)human rights;(B)freedom of religion, speech, press, assembly, and association; and(C)accountability for human rights abuses, including for sexual and gender-based violence perpetrated by members of the Sudanese security and intelligence services;(4)a description of efforts to address the legal and policy reforms mentioned in paragraph (3);(5)a description of humanitarian and development assistance to Sudan and a plan for coordinating such assistance with international donors, regional partners, and local partners;(6)a description of monitoring and evaluation plans for all forms of assistance to be provided under the strategy in accordance with the monitoring and evaluation requirements of section 4 of the Foreign Aid Transparency and Accountability Act of 2016 (Public Law 114–191), to include a detailed description of all associated goals and benchmarks for measuring impact; and(7)an assessment of security sector reforms undertaken by the Government of Sudan, including efforts to demobilize or integrate militias and to foster civilian control of the armed services.(b)ReportNot later than one year after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development and the Secretary of the Treasury, shall submit to the appropriate congressional committees a report that includes—(1)a detailed description of the efforts taken to implement this Act; and(2)recommendations for legislative or administrative measures to facilitate the implementation of this Act.15.Amendments to the Darfur Peace and Accountability Act of 2006Section 8(c)(1) of the Darfur Peace and Accountability Act of 2006 (Public Law 109–344; 50 U.S.C. 1701 note) is amended by striking Southern Sudan, and all that following through Khartoum, and inserting Sudan.16.Repeal of Sudan Peace Act and the Comprehensive Peace in Sudan Act(a)Sudan peace actEffective January 1, 2020, the Sudan Peace Act (Public Law 107–245; 50 U.S.C. 1701 note) is repealed.(b)Comprehensive peace in sudan actEffective January 1, 2020, the Comprehensive Peace in Sudan Act of 2004 (Public Law 108–497; 50 U.S.C. note) is repealed.